              Case 3:19-cr-00290-CRB Document 3 Filed 07/11/19 Page 1 of 3



 1

 2

 3

 4                           IN THE UNITED STATES DISTRICT COURT
 5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                    SAN FRANCISCO DIVISION
 7

 8      UNITED STATES OF AMERICA,                        Case No.: CR 19-00290 CRB
 9                     Plaintiff,                        [PROPOSED] ORDER RE: USE OF
                                                         DIGITAL TABLET IN CUSTODY
10             v.
11      ANTONIO JOSE GONZALEZ,
12                     Defendant.
13         TO: GREGORY J. AHERN, THE SHERIFF OF ALAMEDA COUNTY, AND THE
           ALAMEDA COUNTY SHERIFF’S OFFICE SANTA RITA JAIL:
14
             Counsel for the defendant has represented that discovery in this case is voluminous, or is
15
             in a digital format that can only be efficiently reviewed by the defendant on a digital
16
             tablet. The Court therefore orders that Defendant Antonio Jose Gonzalez be permitted to
17
            use a digital tablet for the sole purpose of reviewing discovery and legal materials from
18
            the media storage device that relate to his criminal case, under the following conditions:
19
         1. The Technical Support Unit of the Alameda County Sheriff’s Office (“ACSO”) will
20
           provide the make, model, and specifications required for the digital tablet. Password-
21
           protected software will be installed to lock down the tablet, and prevent access to the
22
           internet or any and all wireless communication (including but not limited to, WI-FI, LTE,
23
           4G, etc.), games or entertainment programs of any kind. The digital tablet, and any media
24
           storage device provided to be installed into the tablet (such as a SD or micro-SD card)
25
           shall contain no image or files other than discovery, case law, and work product relevant
26
           to the criminal case;
27
         2. The digital tablet, media storage device, headphones, and charging unit shall be
28

     ORD. DIGITAL TABLET CUSTODY
     GONZALEZ, CR 19-00290-CRB
              Case 3:19-cr-00290-CRB Document 3 Filed 07/11/19 Page 2 of 3



 1
           purchased by retained or appointed counsel. The digital tablet, lockdown software, and
 2
           installation protocol must be that specifically identified by the Office of the Federal
 3
           Public Defender for the Northern District of California and/or the Criminal Justice Act
 4
           Unit, as approved by the Technical Support Unit of the ACSO. Only tablets procured
 5
           with the assistance of the Federal Public Defender and/or the Criminal Justice Act Unit
 6
           will be permitted;
 7
         3. Discovery, case law, and work product relevant to the criminal case will be stored on the
 8
           media storage device (such as a SD or micro-SD card), and may not be loaded on the
 9
           digital tablet;
10
         4. Staff at Santa Rita Jail (SRJ) will provide only the tablet, with the media storage device
11
           installed, to the defendant. No power cord, or any other type of cord, will be provided to
12
           the defendant;
13
         5. Before the digital tablet is provided to the defendant, it will be inspected to ensure that its
14
           internet lockdown software is operating properly and that the tablet is secure;
15
         6. Counsel for the defendant will provide staff at SRJ a digital media device (such as a SD
16
           or micro-SD card) loaded with discovery or case materials. Counsel may request that
17
           these cards be rotated, with new cards containing updated discovery and case materials.
18
           Updated cards will be installed in the tablet by SRJ staff, and the previous cards will be
19
           returned to defense counsel for re-use. Counsel may not load digital media devices (SD
20
           cards or micro-SD cards) directly into the tablet without going through SRJ staff, and
21
           may not provide digital media directly to the defendant. Tablets and digital media devices
22
           may only be provided through SRJ staff;
23
         7. SRJ staff are authorized to scan the contents of the digital tablet and media storage
24
           devices provided (such as SD or micro-SD cards), to ensure they do not contain
25
           contraband; if the security measures of the tablet are suspected of being breached, the
26
           ACSO will conduct a security assessment of the tablet, confiscate the tablet, secure the
27
           tablet, and notify the United States Marshal’s Service (USMS). The USMS will be
28
           responsible for notifying the appropriate law enforcement agency if criminal activity is
     ORD. DIGITAL TABLET CUSTODY
     GONZALEZ, CR 19-00290-CRB

                                                      2
              Case 3:19-cr-00290-CRB Document 3 Filed 07/11/19 Page 3 of 3



 1
           suspected.
 2
         8. The digital tablet will be stored in the office of the housing floor deputy and/or in the
 3
           Inmate Services’ office. The tablet will be secured and charged at that location, and will
 4
           be accessible to Defendant Antonio Jose Gonzalez in the housing unit at the Sheriff’s sole
 5
           discretion;
 6
         9. Neither the Sheriff’s Office nor the County of Alameda will be responsible for any
 7
           damage to the digital tablet;
 8
         10. Defendant Antonio Jose Gonzalez shall use the digital tablet for the sole purpose of
 9
           reviewing discovery and legal materials from the media storage device that relate to his
10
           criminal case. Defendant Antonio Jose Gonzalez shall not share the digital tablet, the
11
           digital storage device, or the materials loaded onto the tablet or digital storage device,
12
           with any other inmate, or with any attorney not appointed to this case, without an order of
13
           this Court. Defendant Antonio Jose Gonzalez shall not access, or attempt to access, the
14
           internet or any form of wireless communication (including, but not limited to, WI-FI,
15
           LTE, 4G, etc.) with the device;
16
         11. Before Defendant Antonio Jose Gonzalez is provided with this digital tablet, he must
17
           execute a waiver (a copy of which has been provided to and reviewed by defense
18
           counsel);
19
         12. Any violation of this order by the defendant, or any use of the tablet that jeopardizes jail
20
           security, will result in the immediate confiscation of the digital tablet by the ACSO and
21
           the inmate shall not be allowed to use the tablet;
22
         13. Among other consequences, any violation of the limitations of this order by counsel
23
           may result in the loss of visiting privileges for counsel at the Santa Rita Jail.
24

25
             IT IS SO ORDERED.
26
27
                    Dated                                 CHARLES R. BREYER
28                                                        United States District Judge

     ORD. DIGITAL TABLET CUSTODY
     GONZALEZ, CR 19-00290-CRB

                                                      3
